Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 29, 92-101, 108-101, 114-128 are pending.
	Applicants response filed 11/1/2022 has been received and entered in the application.  
	
Action Summary
Claim 99 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to applicant’s amendment of claims.
Claims 29-30, 92-94, 97, 108-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, . BMC Pulmonary Medicine (2016) 16:136, pages 1-9) is maintained with modifications due to applicant’s amendments and newly added of claims.
Claims 98-105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of Jaiswal (Riluzole and edaravone: A tale of two amyotroohic lateral sclerosis drugs, Aug 2018, abstract only) all are of record is maintained with modifications due to applicant’s amendment of claims.
Claims 95-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of Neurology (Taurursodiol-Phenylbutryate Investigational Treatment for Amyotrophic Lateral Sclerosis Targets Neurodegeneration, 10/30/19, abstract only) of record is maintained with modifications due to applicant’s amendment of claims.
Claims 111-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of AusPAR(Extract from the Clinical Evaluation Report for Sodium phenylbutyrate, 19 January 2017, pages 1-85) and Senopsys (Taste Masking Blog, *Senopsys.pdf, February 4, 2019) is withdrawn due to applicants cancellation of claims..
Claims 98-99, 101 and 106-107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of Weiss (A randomized trial of mexiletine in ALS, Neurology® 2016;86:1474–1481) of record is withdrawn due to applicants cancellation of claims.
Claims 111-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of AusPAR(Extract from the Clinical Evaluation Report for Sodium phenylbutyrate, 19 January 2017, pages 1-85) and Senopsys (Taste Masking Blog, *Senopsys.pdf, February 4, 2019) record is withdrawn due to applicants cancellation of claims.
Claims 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of AusPAR(Extract from the Clinical Evaluation Report for Sodium phenylbutyrate, 19 January 2017, pages 1-85) and Daniells (Dairy could mask bitter taste of antioxidants, Dairy could mask bitter taste of antioxidants (foodnavigator.com), May 2009, 1-2) is maintained with modifications due to applicatns amenement/cancellation of claims.
Claims 29-30, 92-113 were rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1, 12, 16-17, 19 of U.S. Patent No. 
10,857,162 (the '162 patent) is maintained with modification due to applicants amendment/newly added claims.
Claims 29-30, 92-113 were rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1-4 of U.S. Patent No. 9,872,865 (the '865 patent) is maintained with modification due to applicants amendment/newly added claims.
Claims 29-30, 92-113 were rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1-4, and 13-15 of U.S. Patent No. 10,251,896 (the '896 patent) is maintained with modification due to applicants amendment/newly added claims.
Claims 29-30, 92-113 were rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 1-20 of U.S. Patent No. 11,071,742 (the '742 patent) is maintained with modification due to applicants amendment/newly added claims.
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-114 of copending Application No. 17/591,777 (the '777 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-117 of copending Application No. 17/591,783 (the '783 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-118 of copending Application No. 17/591,798 (the '798 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-117 of copending Application No. 17/591,808 (the '808 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 92-114 of copending Application No. 17/591,849 (the '849 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 31, 93-114 of copending Application No. 17/591,727 (the '727 application).
Claims 29-30, 92-113 were provisionally rejected on the ground of nonstatutory double patenting as allegedly unpatentable over claims 29, 93-113 of copending Application No. 17/591,813 (the '813 application).



Response to Arguments

	Applicants argue on page 7 that neither Cohen nor Pisat teaches or suggests a step of selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization. This argument has been fully considered but has not been found persuasive.  Cohen expressly teaches that TURSO and PB are useful in the treatment of ALS. It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering TURSO and PB to treat ALS would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary.
	Applicant argues on page 10 that the Office has not showed how a reasonable expectation of success is achieved for the specific invention claimed. This argument has been fully considered but has not been found persuasive. Cohen teaches that patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA to treat ALS would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary.

	Applicants argues on page 10 that Jaiswal neither teaches nor suggests a method of treating at least one symptom of Amyotrophic Lateral Sclerosis (ALS) in a human subject, the method comprising: selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization; and administering to the human subject about 1 gram of taurursodiol (TURSO) once a day and about 3 grams of sodium phenylbutyrate once a day for at least about 14 days, followed by administering about 1 gram of TURSO twice a day and about 3 grams of sodium phenylbutyrate twice a day. This argument has been fully considered but has not been found persuasive.  Jaiswal teaches that Riluzole, a glutamatergic neurotransmission inhibitor, is the only drug approved by the USA Food and Drug Administration for ALS treatment with modest benefits on survival. Recently, an antioxidant drug, edaravone, developed by Mitsubishi Tanabe Pharma was found to be effective in halting ALS progression during early stages. Cohen teaches that patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks and riluzole to treat ALS with designed to reduce neuronal death and dysfunction (symptoms).  Because TURSO/TUDCA and riluzole are known in the art to treat ALS with a reasonable expectation of success absence evidence to the contrary.
Applicants argue on page 10 bridging page 11 that Neurology neither teaches nor suggests a method of treating at least one symptom of Amyotrophic Lateral Sclerosis (ALS) in a human subject, the method comprising: selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization; and administering to the human subject about 1 gram of taurursodiol (TURSO) once a day and about 3 grams of sodium phenylbutyrate once a day for at least about 14 days, followed by administering about 1 gram of TURSO twice a day and about 3 grams of sodium phenylbutyrate twice a day. This argument has been fully considered but has not been found persuasive.  Neurology teaches that earlier this month, in the double-blind randomized placebo-controlled CENTAUR clinical trial (NCT03127514) the last-enrolled participant completed treatment. In CENTAUR, 137 participants with amyotrophic lateral sclerosis (ALS) were randomly assigned 2:1 to receive a combination of taurursodiol (TURSO) and sodium phenylbutyrate (PB) (AMX0035; Amylyx, Cambridge, MA) or placebo for 24 weeks. Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA to treat ALS with designed to reduce neuronal death and dysfunction with a reasonable expectation of success absence evidence to the contrary. Additionally it would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary..

Applicants argue on page 10 that Weiss neither teaches nor suggests a method of treating at least one symptom of Amyotrophic Lateral Sclerosis (ALS) in a human subject, the method comprising: selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization; and administering to the human subject about 1 gram of taurursodiol (TURSO) once a day and about 3 grams of sodium phenylbutyrate once a day for at least about 14 days, followed by administering about 1 gram of TURSO twice a day and about 3 grams of sodium phenylbutyrate twice a day. This argument has been fully considered but has not been found persuasive.  Weiss teaches that in participant selection criteria, patients had been on riluzole and any medications used to treat muscle cramps for ≥60 days.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks and riluzole to treat ALS with designed to reduce neuronal death and dysfunction (symptoms).  Because TURSO/TUDCA and riluzole are known in the art to treat ALS with a reasonable expectation of success absence evidence to the contrary.  Additionally it would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary..


Applicants argue page 11 that AusPAR and Senopsys neither teach nor suggest a method of treating at least one symptom of Amyotrophic Lateral Sclerosis (ALS) in a human subject, the method comprising: selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization; and administering to the human subject about 1 gram of taurursodiol (TURSO) once a day and about 3 grams of sodium phenylbutyrate once a day for at least about 14 days, followed by administering about 1 gram of TURSO twice a day and about 3 grams of sodium phenylbutyrate twice a day.  This argument has been fully considered but has not been found persuasive.  Cohen teaches that patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks with a reasonable expectation of success.

	Applicants argue on page 11 that Daniells neither teaches nor suggests a method of treating at least one symptom of Amyotrophic Lateral Sclerosis (ALS) in a human subject, the method comprising: selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization; and administering to the human subject about 1 gram of taurursodiol (TURSO) once a day and about 3 grams of sodium phenylbutyrate once a day for at least about 14 days, followed by administering about 1 gram of TURSO twice a day and about 3 grams of sodium phenylbutyrate twice a day.  This argument has been fully considered but has not been found persuasive.  Daniells teaches that Milk and sucrose could both reduce the bitterness and astringency of the polyphenolic extracts, suggesting that “sweetened dairy products could be interesting carriers for the development of functional foods containing polyphenolic-rich antioxidant extracts.  And Cohen teaches that patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.  It would have been obvious to one of ordinary skills in the art at the time of filing to administer TURSO/TUDCA once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks and riluzole to treat ALS with designed to reduce neuronal death and dysfunction (symptoms) and to drink milk to reduce the bitterness and astringency of polyphenolic extract with a reasonable expectation of success.  

Applicant argues on page 11 bridging page 12 that there is nothing in the claims of the '162 patent that would lead one of skill in the art to the presently claimed methods, which include a step of "selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.  This argument has been fully considered but has not been found persuasive.  It would have been obvious that since the ‘162 patent is silent with regards to a subject prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization, one can reasonable presume that the subject has not been administered a bile acid sequestering agent, an aluminum-based antacid, probenecid, or an HDAC inhibitor.  Thus, there is overlapping scopes of invention. Additionally it would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary..

Applicants argue on page 13 that the ‘865 patent that there is nothing in the claims of the '896 patent that would lead one of skill in the art to the presently claimed methods, which include a step of selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.  This argument has been fully considered but has not been found persuasive.  Since both Cohen and ALSTreatment are silent with regards to the administration of bile acid sequestering agent, an aluminum-based antacid, probenecid, or an HDAC inhibitor, one of ordinary skills can reasonably presume that the subject has not been administered bile acid sequestering agent, an aluminum-based antacid, probenecid, or an HDAC inhibitor in the treatment of ALS and symptoms thereof. prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.

Applicant argues on page 14 bridging page 15 that there is nothing in the claims of the '896 patent that would lead one of skill in the art to the presently claimed methods, which include a step of selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.  This argument has been fully considered but has not been found persuasive.  It would have been obvious that since the ‘896 patent is silent with regards to a subject not been administered a bile acid sequestering agent, an aluminum-based antacid, probenecid, or an HDAC inhibitor, one can reasonable presume that the subject has not been administered a bile acid sequestering agent, an aluminum-based antacid, probenecid, or an HDAC inhibitor.  prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.
Applicant argues on page 15 that there is nothing in the claims of the '742 patent that would lead one of skill in the art to the presently claimed methods, which include a step of "selecting a human subject having one or more symptoms of ALS prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.  This argument has been fully considered but has not been found persuasive.  It would have been obvious to one of ordinary skills in the art at the time of filing that upon administering TURSO and PB to treat ALS would consequently/inherently prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization  with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary.  Thus, there is overlapping scopes of invention.
Applicants ague on page 18 that the ‘727 application cannot be ODP because this application is a divisional from 17/006601.  This argument has been fully considered.  In looking to the restriction of ‘601 application, the restriction was to a method of treating an serious adverse event, no where does the ‘601 claims recite “prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization”, therefore, the divisional of the ‘601 application does not apply.  And the ‘727 is not a accurate portrayal of the applications.  And the instant claims and the ‘727 possess overlappling scopes of inventions because both applications recited a method of treatment of ALS and symptoms thereof with the administration of TURSO and PB in a subject with ALS.  

New Rejection

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 93-94, 97, 108-110, 114-116, 118-121, 123-126, 128 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record.
Cohen teaches the administration of a fixed-dose combination of 3g sodium phenylbutyrate (PB) and 1g tauroursodeoxycholic acid (TUDCA) (Figure 1), for the treatment of amyotrophic lateral sclerosis (ALS). Both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS. Amylyx demonstrated that the combination exhibited synergy in models of neuronal death and downstream glial inflammation. AMX0035 is currently being evaluated in a randomized, double-blind, placebo-controlled, multi-center clinical trial in ALS patients (humans). The CENTAUR trial - a recipient of the ALS Accelerated Therapeutics (ACT) academy-association-industry partnership grant through the ALS Association® and ALS Finding a Cure®. Patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.
	
It is inherent that since Cohen teaches the administration of TURSO and PB  to treat ALS would prevent or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population).

Previous Rejection with modifications
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 92-94, 97, 108-110, 114-115, 118-121, 123-126 and 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, . BMC Pulmonary Medicine (2016) 16:136, pages 1-9) both are of record.
	Cohen teaches the administration of a fixed-dose combination of 3g sodium phenylbutyrate (PB) and 1g tauroursodeoxycholic acid (TUDCA) (Figure 1), for the treatment of amyotrophic lateral sclerosis (ALS). Both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS12. Amylyx demonstrated that the combination exhibited synergy in models of neuronal death and downstream glial inflammation. AMX0035 is currently being evaluated in a randomized, double-blind, placebo-controlled, multi-center clinical trial in ALS patients (humans). The CENTAUR trial - a recipient of the ALS Accelerated Therapeutics (ACT) academy-association-industry partnership grant through the ALS Association® and ALS Finding a Cure®. Patients receive oral treatment with AMX-0035 or placebo (2:1 randomization) once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  Cohen teaches that TUDCA/TUDSO and phyenylbutyrate (AMX0035) are in powder form.  Cohen teaches that AMX0035 (which is taurursodiol and prednisone, according to the instant specification page 94 for the definition of AMX0035) designed to reduce neuronal death and dysfunction through inhibition of mitochondrial and ER stress.
	Cohen does not expressly teach preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization.
	Pisa teaches that respiratory failure, infections and aspiration pneumonia, are the main causes of morbidity and mortality in Amyotrophic Lateral Sclerosis (ALS).  Respiratory failure, pneumonia and aspiration pneumonia were major determinants of hospitalizations and emergency admissions and often dealt with in emergency admissions. A first hospitalization for respiratory failure had a strong adverse effect on survival (abstract).  Pisa teaches that in our population-based cohort, almost all ALS patients were hospitalized at least once and more than 75 % twice or more. More than half of patients were hospitalized at least once for respiratory failure, mostly acute. Among all hospitalizations, respiratory failure was the leading discharge diagnosis, followed by other respiratory conditions and pneumonia including aspiration pneumonia. These results are consistent with those reported by two studies evaluating hospital admissions with a diagnostic code for ALS in US administrative databases. Respiratory failure and other respiratory conditions were more frequent in emergency than in elective admissions. Emergency admissions were common in patients with ALS: between 40 and 54 % of patients were admitted through the emergency room (page 5).  Pisa teaches that consistently with our results, in-hospital mortality was not associated with Charlson comorbidity score. In our study, a score ≥ 3 appeared protective. Our results did not vary substantially when the term for Charlson Index score was removed from the model. The Charlson Index assigns the highest weights to conditions such as malignancies, diabetes with organ damage or moderate to severe renal disease, and may not capture clinical conditions that specifically influence the risk of death in patients with ALS, such as malnutrition or respiratory problems (page 7).
	It would have been obvious to incorporate TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS with respiratory failure (e.g. adverse event) in which the patient is hospitalized as well as other symptoms such as neuronal dysfunction.  One would have been motivated to administer TURSO and/or TUDCA with sodium phenylbutyrate (e.g. AMX0035) to treat ALS with respiratory failure (e.g. adverse event) in which the patient is hospitalized because it is known in the art that TURSO, TUDCA and sodium phenylbutyrate are effective in the treatment of ALS and that respiratory failure is known in the art a common problem with ALS as disclosed by Pisa with a reasonable expectation of success. 

	It would have been obvious that upon administering TURSO, TUDCA and phenylbutyrate to treat ALS would consequently results in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population).  One would have been motivated to preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success absence evidence to the contrary.  Additionally, since it is known in the art that AMX0035 is designed to reduce neuronal death and dysfunction (e.g. symptoms) through inhibition of mitochondrial and ER stress as taught by Cohen.
 	
	It would have been obvious to administer TURSO, TUDCA and sodium phenylbutyrate either concurrently or separately.  One would have been motivated to administer TURSO, TUDCA and sodium phenylbutyrate either concurrently or separately because it both PB and TUDCA have been studied extensively as single agents in rodent models of ALS and in patients with in ALS. Amylyx demonstrated that the combination exhibited synergy as taught by Cohen.  This directly implies that PB and TUDCA may be administered singularly or in combination.

	With regards to the dosing of TURSO, TUDCA and phenylbutyrate; it is known that TUDCA is administered 1 gram and since TURSO, it would have been obvious to administer 1 gram of TURSO for the treatment of ALS.  Additionally, it is known in the art to administer phenylbutyrate in the dose of 3 grams. And is administered for once a day for 3 weeks and, if tolerated, twice a day for a total of 24 weeks.  The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Furthermore, it is obvious to vary and/or optimize the amount of TURSO and phenylbutyrate provided in the composition, according to the guidance provided by Cohen, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 98-101, 117, 122 and 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of Jaiswal (Riluzole and edaravone: A tale of two amyotroohic lateral sclerosis drugs, Aug 2018, abstract only) all are of record.
Cohen, Pisa as cited above.
Neither Cohen nor Pisa disclose riluzole nor edaravone.
Jaiswal teaches that Over the past decades, a multitude of experimental drugs have been shown to delay disease progression in preclinical animal models of amyotrophic lateral sclerosis (ALS) but failed to show efficacy in human clinical trials or are still waiting for approval under Phase I–III trials. Riluzole, a glutamatergic neurotransmission inhibitor, is the only drug approved by the USA Food and Drug Administration for ALS treatment with modest benefits on survival. Recently, an antioxidant drug, edaravone, developed by Mitsubishi Tanabe Pharma was found to be effective in halting ALS progression during early stages. The newly approved drug edaravone is a force multiplier for ALS treatment. This short report provides an overview of the two drugs that have been approved for ALS treatment and highlights an update on the timeline of drug development, how clinical trials were done, the outcome of these trials, primary endpoint, mechanism of actions, dosing information, administration, side effects, and storage procedures. Moreover, we also discussed the pressing issues and challenges of ALS clinical trials and drug developments as well as future outlook.
It would have been obvious to combine TURSO,TUDCA and phenylbutyrate with both riluzole and edaravone to treat ALS.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two or more compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.  Therefore, it would have been prima facie obvious to combine * TURSO (TUDCA) and phenylbutyrate and riluzole or edaravone composition cojointly in a formulation to treat ALS.  Additionally, since it is known that ALS is a long term disease, it would have been obvious to administer riluzole or edaravone for at least 30 days prior to the administration of TURSO(TUDCA) and phenylbutryrate.  The instant situation is amenable to the type of analysis set forth in Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant process claims, one of ordinary skill in the art would have a reasonable expectation that by administering riluzole or edaravone to the patient prior to the administration of TURSO and phenylbutryrate, one would achieve a method of treating ALS with at least one symptom, since it is known in the art that respiratory event and pneumonia are common problems with ALS, disclosed by Piso with a reasonable expectation of success. 

	Claims 95-96, 116, 116, 121 and 126 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of Neurology (Taurursodiol-Phenylbutryate Investigational Treatment for Amyotrophic Lateral Sclerosis Targets Neurodegeneration, 10/30/19, abstract only) of record.
	Cohen and Pisa as cited above.
	Neither Cohen nor Pisa disclose feeding tube or bolus injection.
	Neurology teaches that earlier this month, in the double-blind randomized placebo-controlled CENTAUR clinical trial (NCT03127514) the last-enrolled participant completed treatment. In CENTAUR, 137 participants with amyotrophic lateral sclerosis (ALS) were randomly assigned 2:1 to receive a combination of taurursodiol (TURSO) and sodium phenylbutyrate (PB) (AMX0035; Amylyx, Cambridge, MA) or placebo for 24 weeks.  Notably, of the participants who completed the 6-month double-blind study, approximately 90% have continued into the open-label extension trial (NCT03488524), switching from placebo to TURSO-PB or continuing TURSO-PB. Some trial participants have now taken TURSO-PB for as long as 25 months.  A full data readout is expected in the coming weeks. Data gathered during the trial include change from baseline on the ALS Functional Rating Scale-Revised (ALSFRS-R), Accurate Testing of Limb Isometric Strength (ATLIS), and blood levels of neurofilament heavy (p-NfH). Enrollment criteria for CENTAUR were developed using data from over 10,000 participants in previous clinical trials based on statistical modeling to find ALS patients with a more homogenous progression rate. To enroll, participants had to have a confirmed diagnosis of diffuse ALS with initial onset of symptoms no more than 18 months prior to enrollment. Participants were allowed to continue using other treatments for ALS during the trial. Sabrina Paganoni, MD, assistant professor at the Massachusetts General Hospital and Harvard University Medical School and lead investigator for CENTAUR said, “In this trial, partnership between industry and academia was used not just to test the new drug but also to learn things from this trial that will be of benefit in future trials. Using 2 databases of collectively over 10,000 people who have participated in ALS clinical trials, we created novel inclusion/exclusion criteria and targeted a specific population predicted to have fast progression of disease to maximize trial efficiency.” Justin Klee, president and co-founder of Amylyx said, “If efficacy is proven, we intend to drive the product forward as quickly as possible for people with ALS. At Amylyx we want to remain true to our mission of improving the lives of people with neurodegenerative diseases and do right by patients if this trial is a success.” The TURSO-PBA combination is taken orally and can also be administered via a gastrointestinal tube. The most common adverse events observed to date have been gastrointestinal discomfort or nausea generally described as mild. In preclinical trials, TURSO-PBA significantly reduced cell death from oxidative stress induced by hydrogen peroxide. At the cellular level, both oxidative stress at both mitochondria and the endoplasmic reticulum that are implicated in neurodegeneration are inhibited by both TURSO and PB. The agent is also being studied for use in other neurodegenerative diseases, including Alzheimer’s disease.
	It would have been obvious to one of ordinary skills in the art to administer TURSO-PBA by any route of administration.  One would have been motivated to administer TURSO-PBA because it is known to be in powder form with orally and can also be administered via a gastrointestinal tube as disclosed by both Cohen and Neurology.  Varying routes of administration is well within the skill set of one of ordinary skills in the art, for example employing an injectable bolus administration of TURSO-PBA with a reasonable expectation of success absence evidence to the contrary.

	 

	
	Claims 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (Phase II, Randomized, Placebo-controlled Trial of AMX0035 IN Amyotrophic Lateral Sclerosis (CENTAUR):  Enrollment, Retention, and Baseline Characteristics) of record and Pisa (Hospitalizations due to respiratory failure in patients with Amyotrophic Lateral Sclerosis and their impact on survival: a population-based cohort study, BMC Pulmonary Medicine (2016) 16:136, pages 1-9) as applied to claims 29-30, 92-94, 97, 108-110 above and in view of AusPAR(Extract from the Clinical Evaluation Report for Sodium phenylbutyrate, 19 January 2017, pages 1-85) and Daniells (Dairy could mask bitter taste of antioxidants, Dairy could mask bitter taste of antioxidants (foodnavigator.com), May 2009, 1-2).
	Cohen and Pisa as cited above.
	Neither Cohen nor Pisa disclose milk.
	AugPAR teaches that Sodium phenylbutyrate is notoriously bitter and in patients in whom it cannot be tolerated the medication has to be administered via nasogastric tube or gastrostomy (page 14).
	 Daniells teaches that Milk and sucrose could both reduce the bitterness and astringency of the polyphenolic extracts, suggesting that “sweetened dairy products could be interesting carriers for the development of functional foods containing polyphenolic-rich antioxidant extracts.
	It would have been obvious to one of ordinary skills in the art to drink milk to mask the bitterness of sodium phenylbutyrate.  One would have been motivated to drink milk because it is known in the art that sodium phenylbutyrate is notoriously bitter and in drinking milk would effectively mask the bitterness of sodium phenylbutyrate with a reasonable expectation of success absence evidence to the contrary.
	
	
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 92-101, 108-101, 114-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16-17, 19 of U.S. Patent No. 10, 857,162. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application is drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS and the ‘162 patent are drawn to a method for treating symptoms of ALS with the administration of AMX0035.  The difference between the ‘162 patent and the instant claims is that the instant claims recites preventing or reducing one serious adverse event (e.g. in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population).   It would have been obvious to one of ordinary skills in the art at the time of filing that the ‘162 patent and the instant claims both are drawn to a method of treating symptoms of ALS which is broad enough to include symptoms (e.g. in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization) with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population). Therefore, the instant claims and the ‘162 patent possess significant overlapping scopes of inventions.
Claims 29, 92-101, 108-101, 114-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,872,865. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of TURSO and PBA. And the ‘865 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population) with a reasonable expectation of success.  Additionally, the dosing of ‘865 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TURSO and PBA is overlapping dosing.  Thus, it would have been obvious to optimize the dosing of TURSO/TUDCA and PBA.  Therefore, there are significant overlapping scopes of inventions.
Claims 29, 92-101, 108-101, 114-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13-15 of U.S. Patent No. 10,251,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event (e.g. in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalizatiob0 in a human subject having one or more symptoms of ALS with the administration of TURSO and PBA. And the ‘896 teaches a method of treating neurodegenerative disease, which may be ALS (claim 4) with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS in preventing or reducing the incidence of lacerations, the incidence of falls, the incidence of respiratory adverse events and the incidence of hospitalization with the same administration of TURSO and PB (same compounds) to treat ALS (same patient population).  Additionally, the dosing of ‘896 patent of TUDCA is 700 mg to about 3.5 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 50 mg x 70 kg = 3500 mg or 3.5 grams); and 4-PBA is 700 mg to about 28.0 grams (presuming that the average adult is 70 kg; 10 mg x 70 kg = 700 mg; 400 mg x 70 kg = 28000 mg or 28.0 grams).  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  The dosing of the instant claims of TURSO and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.
Claims 29, 92-101, 108-101, 114-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,071,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of TURSO and PBA. And the ‘742 teaches a composition for treating a neurodegenerative disease with the administration of TUDCA and 4-PBA. It would have been obvious to one of ordinary skills in the art that TURSO and/or TUDCA with sodium phenylbutyrate (as evidence by the instant specification; example 5 that AMX0035 is sodium phenylbutyrate/ taurursodiol) to treat ALS and symptoms associated with ALS (e.g. respiratory adverse event).  Additionally, the dosing of ‘742 patent of TUDCA is 0.5 gram to about 1.5 grams and 4-PBA is 2.5 grams to about 3.5 grams.  Whereas the instant application of TURSO is 1 gram and PBA is 3 grams.  Thus, dosing of the instant claims of TURSO and PBA is overlapping dosing.  Therefore, there are significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘777 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  The difference is that the instant application recites a specific symptom of an adverse event.  It would have been obvious to one of ordinary skills in the art at the time of filing that in administering 1 gram of TURSO and 3 grams of PBA to treat ALS would consequently treat symptoms such as an adverse event with a reasonable expectation of success absence evidence to the contrary.  Thus, both applications possess significant overlapping scopes of inventions.
Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,783 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS (e.g. symptoms of ALS) with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘783 application is drawn to method of reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double patenting exist because reducing the deterioration of muscle strength, maintain muscle strength or improving muscle strength are symptoms of ALS and the instant claims are also drawn to a symptom of ALS which is an adverse event that is associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-118 of copending Application No. 17/591,798 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘798 application is drawn to method of reducing the deterioration of m respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle function (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double patenting exist because reducing the deterioration of respiratory muscle function, maintaining respiratory muscle function, or improving respiratory muscle functions are symptoms of ALS and the instant claims are also drawn to the treatment of symptoms (e.g. respiratory adverse event) associated with ALS.  Thus, both applications possess significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-117 of copending Application No. 17/591,808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘808 application is drawn to method of increasing survival time associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double exist patenting because the treatment of symptoms of ALS (e.g. respiratory adverse event) with the administration of TURSO and PBA would consequently result in the increased survival time with the same administration of TUSO and PBA in the same dosing to treat ALS with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-114 of copending Application No. 17/591,849 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 grams of TURSO and about 3 grams of PBA. And the ‘849 application is drawn to method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  The difference is that the instant application recites that the symptom is a serious adverse event.  And the ‘849 application recites “determining or having determined a level of Mexiletine in a biological sample from the human subject, and administering to the human subject a second dosage of Mexiletine, wherein the second dosage of Mexiletine is lower than the first dosage of Mexiletine”.  However, the instant application recites “wherein the human subject has previously been treated with mexiletine”; “wherein the human subject has previously been treated with mexiletine at a dose of less than or equal to 300 mg/day”.in instant claims 106-107.  It would have been obvious that in administration of mexiletine at a dose less than or equal to 300 mg/day, that one of ordinary skills would optimize the dosing of mexiletine since the instant claims recites that mexiletine may be administer at a lower dose than 300 mg/day.  One would reasonable determine that the first day mexiletine may be administered at 300 mg/day and the second dose of mexiletine (on a different day) may be administered at a lower dose of mexiletine with a reasonable expectation of success. Thus, both applications possess significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 93-114 of copending Application No. 17/591,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a method of preventing or reducing at least one serious adverse event (e.g. symptom of ALS) in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘727 application is drawn to method of reducing the deterioration fine motor skill, maintaining fine motor skill, or improving fine motor skill (e.g. symptoms of ALS) associated with ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious double patenting exist because reducing the deterioration of fine motor skill, maintaining fine motor skill, or improving fine motor skills are symptoms of ALS and the instant claims recite an adverse event (e.g. respiratory event (symptom)) with ALS. Thus, both applications possess significant overlapping scopes of inventions.

Claims 29, 92-101, 108-101, 114-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 93-113 of copending Application No. 17/591,813 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to method of preventing or reducing at least one serious adverse event in a human subject having one or more symptoms of ALS with the administration of 1 gram of TURSO and about 3 grams of PBA. And the ‘813 application is drawn to a method of treating at least one symptom of ALS with the administration of 1 gram of TURSO and 3 grams of PBA. And the ‘813 application recites “who does not have an enterohepatic circulation disorder, a severe pancreatic disorder, an intestinal disease, a biliary disease, abnormal liver function, or renal insufficiency”.  However, both applications recite the method of treating at least one symptom (e.g. respiratory event) of ALS with the administration of 1 gram of TURSO and 3 grams of PBA.  It would have been obvious to one of ordinary skills at the time of filing that double patenting exist because both application recited methods of treating at least one symptom of ALS with 1 gram of TURSO and 3 grams of PBA. Thus, both applications possess significant overlapping scopes of inventions.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 29, 92-101, 108-101, 114-128 are is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627